Citation Nr: 1312518	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include deviated nasal septum.

2. Entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular (AC) joint arthritis with rotator cuff tendonitis, status post arthroscopic surgeries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 2004 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2012, a Board videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issues that were before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran submitted a claim of service connection for a right shoulder disability as secondary to his service-connected left shoulder disability.  See August 2011 Statement in Support of Claim.  He has also submitted evidence of a November 2011 left shoulder surgery resulting in a period of convalescence, raising the issue of entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 (2012).  These claims have not yet been adjudicated by the RO in the first instance and are therefore not before the Board at this time.  As such, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for a respiratory disorder, to include a deviated nasal septum, and an increased initial evaluation for his service-connected left shoulder disability.  For the reasons discussed below, these claims must be remanded for further development.

With respect to the service connection claim, the Veteran testified that his deviated septum was first detected during his separation examination.  See Board hearing transcript at 25.  However, a review of the Veteran's separation examination reveals no mention of respiratory symptomatology or diagnosis of a deviated septum.  See July 2008 Report of Medical Assessment.  The associated health record indicates no nasal or throat symptoms, but does note a history of upper respiratory infection and a prescription of nasal spray.  Likewise, a March 2008 service treatment record notes the Veteran presented with symptoms of headache and sinus pain, nasal discharge and nasal passage blockage, with a diagnosis of upper respiratory infection.  While the nasal septum and nasal mucosa were noted to be normal, the nasal turbinate was found to be enlarged on the right side.

During the development of his claim, the Veteran was provided a VA general medical examination in February 2009.  The examination report notes the Veteran's claimed upper respiratory condition is congestion from a deviated nasal septum, controlled with a Nasonex inhaler once a day.  On physical examination, the nose showed the septum deviated slightly to the right.  A diagnosis of deviated nasal septum was rendered; however, no etiological opinion was provided.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").  Though the Veteran's assertions of a deviated septum being noted at service separation are not supported by the medical evidence of record, the Board observes he did seek treatment for an upper respiratory infection shortly before he left service and was noted to have an enlarged nasal turbinate on the right side.  Thus, as the February 2009 VA examiner did not offer an etiological opinion, a new examination is necessary to determine whether any current upper respiratory condition, to include a deviated nasal septum, may be etiologically related to the Veteran's active service.

Finally, with respect to the increased evaluation claim, the Veteran was last provided a VA examination in May 2011.  The examiner noted the Veteran's complaints of shooting pain down his left arm and hand, symptoms which the Veteran testified to at the March 2012 Board hearing.  See Board hearing transcript at 7.  The VA examiner did not note whether a separate neurological disorder may be attributed to the Veteran's left shoulder disability.  Further, while the Veteran was able to achieve flexion of the left shoulder to 100 degrees of motion, the examiner stated that the Veteran "did have increased pain and weakness and lack of endurance" following repetitive testing.  However, the examiner did not indicate whether the increased pain, weakness and/or lack of endurance resulted in additional loss of motion.  This is notable because, should the range of motion be restricted an additional 10 degrees to 90 degrees of motion, an increased evaluation would be warranted pursuant to applicable diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Given these inadequacies, a new VA examination should be provided to evaluate the current severity of the Veteran's left shoulder disability.  See generally Barr, 21 Vet. App. at 311.

As a final note, the Veteran has submitted evidence that he underwent left shoulder arthroscopic surgery at a VA facility in November 2011, requiring subsequent physical therapy.  He also submitted VA outpatient treatment records dated through April 2012 including physical medical rehabilitation records dated following the November 2011 surgery.  All VA treatment records dated from April 2012 through the present should be obtained on remand.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports generated since April 2012.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed respiratory disorder, to include a deviated nasal septum.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests should be performed and the findings reported in detail.  

Following a review of the record, the examiner should offer a diagnosis of any chronic respiratory disorder, including if appropriate a deviated nasal septum, and then provide an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent), that any identified disorder is etiologically related (incurred in, caused or aggravated by) to active service.  

The examiner should provide a complete rationale for any opinion given without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder AC joint arthritis with rotator cuff tendonitis.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Offer specific findings as to the range of motion of the left shoulder and arm, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.  

b. Identify all impairments associated with the Veteran's left shoulder AC joint arthritis with rotator cuff tendonitis, including any associated neurological impairment, specifically commenting on complaints of shooting pain, numbness and tingling of the left arm and hand.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



